 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDWolff and Munier,Inc.andRobert Campione. Case22-CA-1027914 November 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 29 July 1986 Administrative Law Judge D.Barry Morris issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDEROn the basis of the judge's supplemental decisionand the entire record, the National Labor RelationsBoard reaffirms its Order issued 21 June 1982 [262,NLRB 333] and orders that the Respondent, Wolffand Munier, Inc., Newark, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Marta Figueroa, Esq.,for the General Counsel.Lee D. Unterman, Esq. (Whitman & Ransom),of NewYork, New York, for the Respondent.John A. Craner, Esq. (Craner, Nelson, Satkin & Glazner,P.A.),of Scotch Plains, New Jersey, for the ChargingParty.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. On 6November 1981 Administrative Law Judge Thomas T.Trunkes issued a decision finding that Wolff & Munier,Inc. (Respondent) engaged in certain unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act.On 21 June 1982 the Board issued its Decision and Orderaffirming the rulings, findings, and conclusions of JudgeTrunkes. Thereafter, the Board filed a petition with theUnited States Court of Appeals for the Third Circuitseeking enforcement of its Order. On 31 November 1984the Court remanded the case to the Board for furtherproceedings consistent with its opinion. On 12 July 1985the Board issued its Order Remanding Proceeding toAdministrative Law Judge for the purpose of determin-ing whether the Joint Conference Committee's findingswere a resolution of a statutory inquiry whether the dis-criminatees were supervisors within the meaning of Sec-tion 2(11) of the Act and whether those findings warrantdeferral underOlinCorp.,268 NLRB 573 (1984); andSpielbergMfg. Co.,112 NLRB 1080 (1955).Pursuant to the Board's remand,a hearingwas heldbefore me on 3 March 1986. The parties were given fullopportunity to participate, produce evidence,examineand cross-examinewitnesses, argue orally, and file briefs.Briefswere filed by all the parties. On the record, in-cludingmy observation of thedemeanorof the wit-nesses, I makethe followingFINDINGS OF FACTPursuant to a grievance filed with the Union, a JointConference Committee meeting was held on 5 November1980. At the hearing held before me three witnesses testi-fied as to what transpired at this meeting. The three wit-nesses were Robert Campione, one of the three allegeddiscriminatees;William Bulman, executive director of theMechanical Contractors Association; and Francis Chang,executive vice president of Respondent.Campione testified that he, Ralph Campione, andWalter Dowd, the other two alleged discriminatees, ad-dressed the committee and told them their versions ofwhat transpired on 9 September 1980, the day of theirdischarge.Thereafter, two of Respondent's representa-tives testified before the committee, giving their reasonsfor the discharge. In this connection, Emil Le Doux, Re-spondent's superintendent, accused the three generally ofnonproductivity. Campione testified that either Chang orLe Doux stated at the meeting that, "[w]e failed to workthe men."Campione testified that he, his brother, and Dowdtried to "interject and clarify points" as they were beingpresented by Chang and Le Doux. However, the meet-ing was cut short when it was mentioned that chargeshad been filed with the Board.Bulman testified that at the committee meeting, LeDoux:... described the fact that they were foremen andthat . . . one of them was a general foreman [and]the other two were foremen. And he described inci-dents where he told them certain things to do andthey didn't carry them out. . . . [T]he Campionesand Mr. Dowd . . . identified themselves as fore-men on the job.The Joint Conference Committee consisted of five me-chanical contractors and five union officers. When askedwhether there was any elaboration of what the allegeddiscriminatees were supposed to do as foremen, Bulmanreplied, "[y]ou're dealing with people who are prettywell versed in what a foreman is supposed to do withfour or five contractors and four or five union people."At the hearing on remand, Campione credibly testifiedthat there was no discussion at the Joint ConferenceCommittee meeting concerning the alleged discrimina-tees' duties or responsibilities. In addition, there was nodiscussion about their authority to hire, fire, lay off, dis-cipline, reprimand, reward, or promote employees. Con-cerning the assignmentof work, Chang credibly testifiedthat there was a discussion at the committee meeting thatbecause the alleged discriminatees were the foremen:282 NLRB No. 22 WOLFF & UNIER151[T]hey are the men to direct the people and tofollow the order [sic] and the work that they havetodo;assignthework,andkeep the jobmoving... .Bulman testified,as follows:Q. . . . and you testified before that Mr. LeDoux talked about the fact that these people wereforemen, right?A. Sure.Q. But he didn't go into what their duties and re-sponsibilities are as foremen,right?A. Yes, he did.In describingwhat they didn't do.Q.What specifically did he talk about there?A. Didn't carry out his orders [sic] his instruc-tions.Q. That they didn't carry out his instructions?A.Well he was the superintendent. . . . Theywould work under him.Q. So as foremen, what they were supposed todo is transmit his instructions to the men?A. Sure, they were supposed to be foremen.Q.... Did he give you . . . any examples?A. I think I said that he made frequent reference'to that they did not carry out his instructions orthey didn't do it in a timely manner.Bulman testified that after the hearing the Joint Con-ference Committee met in executivesession,that theirdecisionwas unanimousand thereafter he drafted thecommittee's decision. He testified that the most impor-tant factor considered by the committee in reaching itsdecision was that the "men were not doing their job asforemen."DiscussionThe purpose of the remand is to determine "whetherthe Joint Conference Committee's findings were a resolu-tion of a statutory inquiry as to whether the discrimina-teeswere 'supervisorswithin the meaning of Section2(11) of the Act" and whether those findings warrant de-ferral.It is clear that the committee Was apprised of the factthat the alleged discriminatees were foremen. Campionetestified that the alleged discriminatees stated that theywere foremen and Bulman testified that Le Doux in-formed the committee that one of the three was a gener-al foreman andthat the other two were foremen. That,however, does not end the inquiry. The fact that an em-ployee has the title of foreman does not automaticallymean that he is a supervisor within the meaning of Sec-tion 2(11) of the Act.Berger Transfer & Storage,253NLRB 5, 10 (1980), enfd. 678 F.2d 679, 688 (7th Cir.1982).The evidence in the record shows that the specificduties and responsibilities of the` foremen were not dis-cussed at the Joint Conference Committee meeting. Noevidence was presented before the committee regardingtheir authority to hire, lay off, fire, or discipline employ-ees.While Chang testified that he told the committeethat these men were foremen, whose duties were "todirect the people,"to "assignthe work," and to "keepthe job moving," according to Bulman, Le Doux statedbefore the committee that the alleged discriminatees didnot perform their jobs as foremen because they failed totransmit Le Doux's instructions to the men.To constitute supervisors under Section 2(11) of theAct it is necessary in assigning work that there be theexercise of independent judgment. The record shows thatRespondent believed that the alleged discriminatees didnot perform their jobs as foremen because they failed totransmit the superintendent's instructions to the men.Thus, the foremen were not exercising independent judg-ment but were merely acting as conduits for Respondentby transmitting orders. SeeVanport Sand & Gravel, 267NLRB 150 (1983);Humes Electric,263NLRB 1238,1241-1242 fn. 2 (1982), enfd. 715 F.2d 468, 472 (9th Cir.1983).Therefore, the fact that the Joint ConferenceCommittee may have considered and decided that theirduties as foremen included directing the men pursuant toLe Doux's orders, such decision was not a resolution ofwhether the employees were supervisors within themeaning of the Act.ConclusionBased on the foregoing, I find that the Joint Confer-ence Committee did not consider or resolve the statutoryinquiry whether the alleged discriminatees were supervi-sors within the meaning of Section 2(11) of the Act.. Ac-cordingly, I believe that there should be no deferralunderOlinCorp.,268 NLRB 573 (1984), andSpielbergMfg. Co.,112 NLRB 1080 (1955).